DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to the specification as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 02/12/2012.
Claims 1-2, 8, and 12-13 are amended due to Applicant's amendment dated 02/12/2021.  Claims 1-17 are pending.
The objection to claim 8 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 02/12/2012.
The rejection of claims 1-17 under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2014/0065422 A1 is overcome due to the Applicant’s amendment dated 02/12/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al US 2015/0187455 A1 (“Hsiao”) in view of Foley US 2011/0210282 A1 (“Foley”).
Regarding claims 1-4, 6, 8, 10-15, and 17, Hsiao teaches a transparent conductive film composite including (a) 0.07-0.2 wt% of a metallic material; (b) 0.01-0.5 wt% of a dispersant; and 99.3-99.92 wt% of a solvent, wherein the metallic material (a) includes: (a1) 84-99.99 wt% of metal nanowires; and (a2) 0.01-16 wt% of micron metal flakes (abstract). Based on the wt % of the transparent conductive film composite described above, for every 1 part of metal nanowires, there are 497 to 1427 parts solvent.
Hsiao teaches the material of the metal nanowire may include Ag (silver), among others and the diameter may range from about 15 nm to 100 nm (¶ [0024]). Hsiao teaches a specific example of the conductive film composite in Example 1, wherein the metal nanowires are specifically silver nanowires having an average wire length ranging from about 30 µm to 40 µm (¶ [0034]).
Hsiao teaches the transparent conductive film is cost effective, highly conductive and may be applied in flexible electronic products (¶ [0032]). 
Hsiao fails to specifically teach the conductive film composite comprises nanofibers. However, Hsiao does teach the dispersant is used to disperse the micron metal flake and the nano metal wire in the solvent and that the dispersant has to disperse the micron metal flake and the nano metal wire uniformly to prevent the aggregation between the micron metal flake and the nano metal wire (¶ [0025]). Hsiao further teaches the dispersant may be polyvinylpyrrolidone or any other suitable dispersant (¶ [0025]).
Foley teaches novel dispersions of nanoparticles, which can then be further processed into composite materials and electronics (abstract). Foley teaches this novel dispersion comprises (a) a nanoscale material to be utilized (claim 8), which may be nanowires (claim 9); (b) a nanoscale material providing a dispersant (claim 8), which may be carbon nanofibers (claim 10), wherein the nanoscale material providing a dispersant is used in conjunction with a surfactant such as poly vinyl pyrrolidone (claim 15). Foley teaches the dispersion may be used to make transparent conductive coatings or other 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a nanoscale material to the dispersant of Hsiao, wherein the nanoscale material is added in an amount of 15-125 wt% of the material being dispersed, based on the teaching of Foley.  The motivation for doing so would have been to negate the need to remove the dispersant, as taught by Foley. 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select carbon nanofibers as the nanoscale material providing a dispersant, because it would have been choosing from a list of suitable nanoscale materials, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the nanoscale material providing a dispersant in the dispersion of Foley and possessing the benefits taught by Foley.  One of ordinary skill in the art would have been motivated to produce additional dispersions comprising carbon nanofibers having the benefits taught by Foley in order to 
As Foley teaches the carbon nanofiber is added in an amount of 15-125 wt% of the material being dispersed (claim 13), and the material being dispersed in Hsiao is the silver nanowire (¶ [0025]), the conductive film composite of Hsiao in view of Foley comprises 1 parts by weight of silver nanowires and 0.15-1.25 parts by weight of carbon fibers.
Hsiao teaches in Example 1, the silver nanowires have an average diameter ranging from about 60 nm to 70 nm (¶ [0034]). Foley teaches carbon nanofibers have a diameter from 100-999 nm (¶ [0043]). Therefore, the conductive film composite of Hsiao in view of Foley comprise silver nanowires and carbon nanofibers, wherein a diameter of the silver nanowires and a diameter of the nanofibers have a ratio of 1:1.67 to 1:16.65.
Regarding claim 3 and 14, Hsiao in view of Foley teach the transparent conductive film composite of claims 1 and 12, as described above. Hsiao teaches the aspect ratio of the nano metal wire may range from about 100 to 1000 (¶ [0024]).
Regarding claim 6, Hsiao in view of Foley teach the transparent conductive film composite of claim 1, as described above. Hsiao teaches the conductive film composite comprises micron metal flakes (abstract), that may be any flaky conductive material (¶ [0023]).
Regarding claim 8, Hsiao in view of Foley teach the transparent conductive film composite of claim 1, as described above. Hsiao teaches the transparent conductive film composite is coated on a substrate (¶ [0026]). As Hsiao teaches the coating is on a substrate, there is a component that could be considered a binder as there is adhesion between the coating and the substrate.
Regarding claim 10, Hsiao in view of Foley teach the transparent conductive film composite of claim 1, as described above. Hsiao in view of Foley discloses the claimed invention except for a light transmittance of 70% to 90%. It should be noted that light transmittance is a result effective variable. 
Regarding claim 11, Hsiao in view of Foley teach the transparent conductive film composite of claim 1, as described above. Hsiao teaches the sheet resistance of the transparent conductive film may be 100 Ω/□ or less (¶ [0029]).
Regarding claim 17, Hsiao in view of Foley teach the transparent conductive film composite of claim 12, as described above. Hsiao teaches the solvent may include water and alcohol, and specifically teaches examples of alcohol including ethanol (¶ [0025]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al US 2015/0187455 A1 (“Hsiao”) in view of Foley US 2011/0210282 A1 (“Foley”) as applied to claim 1 above, and further in view of Gruner et al. US 2007/0284557 A1 (“Gruner”).
Regarding claim 7, Hsiao in view of Foley teach the transparent conductive film composite of claim 1, as described above. Hsiao fails to specifically teach the micron metal flake is graphene. 
Gruner teaches a film comprised of finite size graphene sheets, called “flakes”, as a transparent and electrically conducting material (¶ [0006]), wherein the graphene flakes form a conduction path across the film (¶ [0019]). Gruner teaches graphene exhibits high crystal quality, and is light, highly flexible and mechanically strong (¶ [0017]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select graphene flakes as the micron metal flake of Hsiao in view of Foley, based on the teaching of Gruner.  The motivation for doing so would have been to add flexibility and strength to the transparent conductive film, as well as producing a film that is lightweight, as taught by Gruner.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al US 2015/0187455 A1 (“Hsiao”) in view of Foley US 2011/0210282 A1 (“Foley”) as applied to claim 1 above, and further in view of Seob WO 2016052929 A (“Seob”), see machine translation obtained from Global Dossier (“Seob-MT”).
Regarding claim 9, Hsiao in view of Foley teach the transparent conductive film composite of claim 1, as described above. Hsiao in view of Foley appear silent with respect to the transparent conductive film having a porosity, specifically a porosity of 60% to 90%. However, Hsiao does teach applications of transparent conductive films may include electrode material, luminescence panels, and flexible electronic products (¶ [0005] and [0006]). 
Seob-MT teaches a light-emitting device including a porous transparent electrode layer (¶ [1]), wherein the pores of the porous transparent electrode are called air gaps (¶ [9]). Seob-MT teaches the luminous efficiency of a light-emitting device is generally determined by internal quantum efficiency and light extraction efficiency (¶ [3]). Seob-MT further teaches when a device has a low light extraction 
Seob-MT specifically teaches the transparent electrode layer has air gaps, wherein when the number or size of the air gaps gradually increase, the index of refraction gradually decreases along the transparent electrode layer, which improves the light extraction efficiency of the light emitting diode (¶ [14]).
Hsiao in view of Foley discloses the claimed invention except for that porosity of 60% to 90%. It should be noted that porosities are result effective variables. As discussed above, Seob-MT teaches that the number or size of air gaps (pores) present in a transparent electrode is directly related to the light extraction efficiency of a light-emitting device. Specifically, as the porosity increases, the light extraction efficiency increases. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create a transparent conductive film with a porosity in the range of 60% to 90% since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art See MPEP 2144.05. In the present invention, one would have been motivated to optimize the porosity of the transparent conductive film in order to have the benefits of improved light extraction efficiency and reduced total internal reflection of light when used in a light-emitting device, and thereby improving the luminous efficiency. 
	
Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Hsiao et al. US 2015/0187455 A1 (“Hsiao”) and Foley US 2011/0210282 A1 (“Foley”). Hsiao teaches the composite structure and dispersion as discussed above. However, Hsiao fails to teach the inclusion of 1.2 to 3 parts by weight of nanofibers, specifically nanofibers comprising polyacrylonitrile, polyvinyl alcohol, polyvinylpyrrolidone, polyimide, polyurethane, polyamide, or a combination thereof.
Foley teaches carbon nanofibers in a dispersion for transparent conductive coatings, wherein the carbon nanofiber is added in an amount that overlaps the claimed range of 1.2 to 3 parts by weight of nanofibers. However, Foley fails to teach or render obvious the use of the particular materials of polyacrylonitrile, polyvinyl alcohol, polyvinylpyrrolidone, polyimide, polyurethane, polyamide, or a combination thereof.
Additionally, the prior art as a whole does not teach or suggest the substitution of polyacrylonitrile, polyvinyl alcohol, polyvinylpyrrolidone, polyimide, polyurethane, polyamide, or a combination thereof for carbon nanofibers for the purposes of a composite structure or dispersion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0061521 A1 recites a transparent conductive film comprising a substrate, a nanowire layer, and a conductive layer (abstract), wherein the conductive layer and the nanowire layer includes binder (¶ [0021] and [0023]). The transparent conductive film comprises silver nanowires and carbon nanotubes (¶ [0016]) and has a light transmission from 85% to 97% (¶ [0019]).
US 2017/0221599 A1 recites a conductive composite comprising microcellulose fibers and at least two conductive nanomaterials, wherein the conductive nanomaterials includes a metal nanowire (abstract).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.H./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786